Title: From Thomas Jefferson to the Senate, 11 November 1803
From: Jefferson, Thomas
To: Senate, the


          
            To the Senate of the US.
          
          During the last recess of the Senate, I have granted commissions for the offices, and to the persons following: which commissions will expire at the end of the present session of the Senate. I therefore nominate the same persons to the same offices for reappointment, to wit.
          James Monroe of Virginia, Minister Plenipotentiary of the US. to the government of Great Britain, vice Rufus King resigned.
          Tobias Lear Consul General of the US. for the city & kingdom of Algiers, & a Commissioner to treat of peace with the Bashaw of Tripoli, vice James Leander Cathcart appointed to another place.
          James Leander Cathcart to be Consul of the US. for the city & kingdom of Tunis, vice William Eaton resigned.
          
          John M. Goetschius of New York, to be Consul of the US. for the port of Genoa: vice Fred. H. Wolloston superseded.
          John Leonard of New Jersey, Vice-Consul of the US. for the port of Barcelona, vice William Willis resigned.
          Isaac Coxe Barnet of New Jersey Commercial agent of the US. for the port of Havre de Grace in France, vice Peter Dobell resigned.
          Levitt Harris of Pensva Consul of the US. for St. Petersburg in Russia.
          Thomas Rodney of Delaware, a judge of the Missisipi territory vice Seth Lewis resigned.
          Nathan Sandford of New York Attorney of the US. for the district of N. York; vice Edward Livingston
          Jared Mansfield of Connecticut, Surveyor General of the lands of the US. North West of the Ohio, vice Rufus Putnam removed.
          Isaac Briggs of Maryland, Surveyor of the lands of the US. South of the state of Tennissee.
          Edward Turner of the Missisipi territory, Register of the land office within the same, for the lands lying West of Pearl river in the county of Adams.
          Charles Jones Jenkins of S. Carolina, a Commissioner of the US. under the act of Congress providing for the valuation of lands & dwelling houses, & the enumeration of slaves, for the 5th. division of South Carolina, vice Samuel Hay resigned.
          Tenche Coxe of Pensylva Purveyor of public supplies of US. vice Israel Wheelen resigned.
          Henry Warren of Massachusets Collector of the customs for the district of Plymouth in Massachusets and Inspector of revenue for the port of Plymouth, vice William Watson removed.
          Isaac Ilsley of Massachusets, Collector for the district of Portland & Falmouth in Massachusets, being the same person intended, but misnamed, in a former nomination for the same post to the Senate.
          Samuel Ward of Massachusets Naval officer for the district of Salem & Beverley in Massachusets vice Joseph Story declined.
          Thomas Durfee of Rhode island Inspector of revenue, & Surveyor for the port of Tiverton in Rhode island.
          Abraham Bishop of Connecticut, Collector for the district of New Haven in Connecticut vice Samuel Bishop deceased.	
          Samuel Osgood of New York, Naval officer for the district of New York in the state of New York vice Richard Rogers removed.
          Callender Irvine of New York, Inspector of the revenue & Surveyor of the port of Buffalo creek in New York.
          
          Robert Lee of New York, Collector for the district of Niagara in New York, & Inspector of revenue for the port of Niagara.
          Jeremiah Bennet junr. of New Jersey Collector for the district of Bridge town in New Jersey & Inspector of revenue for the several ports within the same district vice Eli Elmer removed.
          Charles Gibson of Maryland Inspector of the revenue & Surveyor for the port of Easton in Maryland.
          Thomas Dudley of N. Carolina, now Surveyor of Swansboro’ in North Carolina, to be Inspector of the revenue for the same, vice Alexander Carmalt deceased.
          Brian Hellen of N. Carolina, Collector for the district of Beaufort in N. Carolina, and Inspector of revenue for the port of Beaufort.
          Joseph Turner of Georgia, Collector for the district of Brunswick in Georgia, & Inspector of the revenue for the port of Brunswick.
          Hore Browse Trist, of the Missisipi territory, Collector for the district of Missisipi in the said territory, & Inspector of revenue for the port of Fort Adams, vice J. F. Carmichael removed.
          
            
              Th: Jefferson
            
            Nov. 11. 1803.
          
        